Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(i) In claim 1, (a) in lines 9 and 11 respectively of page 22, delete the term “first”; and (b) in lines 1-2 of page 23, delete “a sulfide, a phosphide, a diene, an amine, a phosphine, an ether,”.
(ii) In claim 2, in lines 6-7 from the end of the claim, delete “a sulfide, a phosphide, a diene, an amine, a phosphine, an ether,”.
(iii) In claim 8, line 2, replace “Group 14” with --carbon--.
(iv) In claim 9, (a) in line 6, replace “comprise Group 14” with -- comprise carbon--; and (b) in lines 5-6 from the end of the claim, delete “a sulfide, a phosphide, a diene, an amine, a phosphine, an ether,”.
(v) Claim 14, line 4, replace “if present together” with --when next to each other optionally--
(vi) In claim 16, lines 5-6 from the end of the claim, delete “a sulfide, a phosphide, a diene, an amine, a phosphine, an ether,”.

(viii) Claim 60, insert “C6-C32” in the front of both “olefin” in line 2.
(ix) Cancel claims 25-38, 46-49, and 66-70.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The cited prior art does not teach or reasonably suggest the PAO preparation process with the specified metallocene catalyst for providing the unsaturated PAO containing 80 mol% vinylidenes based the total unsaturated double bonds of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765


/Caixia Lu/Primary Examiner, Art Unit 1765